Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 1 of 41 Page ID #:4769


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW(KSx)                                              Date     April 1, 2019
                   CV 18-2693-GW(KSx)
 Title             BlackBerry Limited v. Facebook, Inc. et al
                   BlackBerry Limited v. Snap Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     James R. Asperger                                    Heidi L. Keefe - Facebook
                       Jordan R. Jaffe                                        Matthew J. Brigham
                     Kevin P.B. Johnson                                  Yar R. Chaikovsky - Snap, Inc.
                    Edward R. McGah, Jr.                                        David T. Okano
                       Pushkal Mishra                                          Chad J. Peterman
                    Jeffrey W. Nardinelli                                       David Beckwith
                       Patrick Schmidt
 PROCEEDINGS:                   MARKMAN HEARING


The Court’s Tentative Ruling on Claim Construction/Markman Hearing is circulated and attached
hereto. Oral argument is held. The Court takes the matter under submission. Court to issue ruling.

A status conference is set for April 22, 2019 at 8:30 a.m. Counsel are to file a joint scheduling report by
April 11, 2019.




                                                                                            2       :       20
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 2 of 41 Page ID #:4770



  BlackBerry Limited v. Facebook, Inc. et al, Case No. 2:18-cv-01844-GW-(KSx) (Lead Case)
  BlackBerry Limited v. Snap Inc., Case No. 2:18-cv-02693-GW-(KSx)
  Tentative Ruling on Claim Construction/Markman Hearing
  Technology Tutorial: March 21, 2019 at 8:30 a.m.;
  Claim Construction Hearing: April 1, 2019 at 8:30 a.m.


  I.         Introduction
             Plaintiff BlackBerry Limited (“BlackBerry”) filed suit against Facebook, Inc., WhatsApp,
  Inc., Instagram, Inc.,1 and Instagram, LLC (collectively, “Facebook Defendants”) on March 6,
  2018, alleging infringement of various patents. BlackBerry Limited v. Facebook, Inc. et al, Case
  No. 2:18-cv-01844-GW-(KSx) (“Facebook Case”), Docket No. 1; see also Docket No. 15
  (Facebook First Amended Complaint).
             A month later on April 3, 2018, BlackBerry separately filed suit against Snap Inc., alleging
  infringement of some of the same patents. BlackBerry Limited v. Snap Inc., Case No. 2:18-cv-
  02693-GW-(KSx) (“Snap Case”), Docket No. 1. The two actions have been consolidated for
  pretrial purposes. Docket No. 92.2
             Now pending are some of the parties’ claim construction disputes. The parties have
  submitted a Joint Claim Construction and Prehearing Statement. See Docket No. 110; see also
  Docket No. 111 (Court’s Order Regarding Joint Claim Construction and Prehearing Statement).
  The parties have also filed various claim construction briefs and supporting documents consistent
  with the Court’s Order Regarding the Joint Claim Construction and Prehearing Statement:
                Opening Claim Construction Briefs: BlackBerry’s Opening Claim Construction Brief
                 (Docket No. 116); Defendants’ Common Opening Claim Construction Brief (Docket
                 No. 119); Facebook Defendants’ Opening Claim Construction Brief (Docket No. 117);
                 Snap’s Opening Claim Construction Brief (Snap Case, Docket No. 97)
                Responsive Claim Construction Briefs: BlackBerry’s Responsive Claim Construction

  1
    Previously in Facebook Defendants’ Motion to Dismiss, they stated, “Instagram, Inc. is no longer an active
  corporation, but joins this motion if necessary.” See Facebook Case, Docket No. 36 at 1 n.2. Instagram, Inc. is listed
  on the face of the CM/ECF docket with other Facebook Defendants for each of Facebook Defendants’ claim
  construction papers. However, Instagram, Inc. is not necessarily listed as joining the briefing itself. See, e.g., Docket
  No. 119 at 1 (listing only “Defendants Snap Inc., Facebook, Inc., WhatsApp, Inc., and Instagram, LLC” as submitting
  an Opening Claim Construction Brief for the Common Patents). The parties are ORDERED to meet and confer
  regarding their positions regarding the involvement of Instagram, Inc. in this litigation and file a joint report with the
  Court within 7 days of the Court’s final claim construction order.
  2
      Citations are to the Facebook Case unless otherwise noted.

                                                              1
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 3 of 41 Page ID #:4771



             Brief (Docket No. 125); Defendants’ Common Responsive Claim Construction Brief
             (Docket No. 123); Facebook Defendants’ Responsive Claim Construction Brief
             (Docket No. 121); Snap’s Responsive Claim Construction Brief (Snap Case, Docket
             No. 100)
            Claim Construction Presentation Materials: BlackBerry’s Claim Construction
             Presentation Materials (Docket No. 128); Defendants’ Common Claim Construction
             Presentation Materials (Docket No. 127) Facebook Defendants’ Claim Construction
             Presentation Materials (Docket No. 126); Snap’s Claim Construction Presentation
             Materials (Snap Case, Docket No. 103)
         A technology tutorial was held on March 21, 2019. Docket No. 133. After the technology
  tutorial, the parties submitted a Joint Statement Regarding Disputed Claim Terms that narrowed
  the parties’ claim construction disputes. Docket No. 135. The parties provided additional
  clarification regarding some of their positions in another Joint Report filed March 28, 2019.
  Docket No. 146.
         Also after the technology tutorial, BlackBerry filed a Motion to Strike the Declaration of
  Jonathan Katz. Docket No. 134. The parties stipulated to an expedited briefing schedule on the
  Motion and it has now been fully briefed. Docket Nos. 139, 140.
         The Court would construe the presented disputed terms as stated herein. The Court would
  DENY BlackBerry’s Motion to Strike (Docket No. 134).
  II.    Background
         For purposes of the parties’ claim construction disputes, the parties request construction of
  terms in asserted claims of the following currently-asserted patents:
            Patents that BlackBerry asserts all Defendants infringe: U.S. Patent Nos. 8,301,713
             (“the ’713 Patent”), 8,296,351 (“the ’351 Patent”), 8,676,929 (“the ’929 Patent”), and
             8,209,634 (“the ’634 Patent”);
            Patents that BlackBerry asserts Facebook Defendants infringe: U.S. Patent Nos.
             9,349,120 (“the ’120 Patent”), 8,677,250 (“the ’250 Patent”), 8,279,173 (“the ’173
             Patent”), 7,372,961 (“the ’961 Patent”), and 8,429,236 (“the ’236 Patent”);
            Patents that BlackBerry asserts Snap infringes: U.S. Patent Nos. 8,326,327 (“the ’327
             Patent”), and 8,825,084 (“the ’084 Patent”).
  See Docket No. 110 at 2 n.1.

                                                   2
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 4 of 41 Page ID #:4772



         A. ’351 and ’929 Patents
         The ’929 Patent is a continuation of the ’351 Patent and shares substantially the same
  specification. The ’351 and ’929 Patents also share the same title, “System and Method for
  Pushing Information to a Mobile Device.” The ’351 Patent issued on October 23, 2012 and the
  ’929 Patent issued on March 18, 2014.
         Claim 1 of the ’351 Patent recites:
           1.   A system for pushing information to a mobile device, comprising:
                a proxy content server that receives information over a computer network
                       from an information source and stores the information to one of
                       a plurality of channels based on pre-defined information
                       categories, wherein the plurality of channels comprise memory
                       locations included in at least one of the proxy content server or a
                       proxy content server database;
                the proxy content server to receive a feedback signal over a wireless
                       network that indicates a position of the mobile device, and to use
                       the feedback signal to select a channel for transmission of the
                       information from the selected channel over the wireless network
                       to the mobile device, wherein the information comprises at least
                       one of static advertising information, dynamic advertising
                       information, default advertising information, or content
                       information, and wherein a combination of the static advertising
                       information with one of the dynamic or default advertising
                       information comprises an advertisement or an information
                       bulletin.

         Claim 1 of the ’929 Patent recites:
           1. A method for pushing information to a mobile device, the method
           comprising:
              detecting a triggering event comprising a time triggering event;
              determining, by a server, information relevant to the detected triggering
                       event from among information stored in one of a plurality of
                       memory location channels, wherein the information is stored in
                       the one of the plurality of memory location channels based on a
                       category of the information matching a pre-defined category of
                       the one of the plurality of memory location channels;
              when the information relevant to the detected triggering event comprises
                       content information, inserting to the content information, by the
                       server, a meta tag for one or more advertisements to be displayed
                       with the content information, wherein the meta tag identifies the
                       one or more advertisements and advertisement display
                       requirements, and wherein the one or more advertisements are
                       selected based on the detected triggering event; and


                                                 3
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 5 of 41 Page ID #:4773



                    transmitting the content information that includes the meta tag to the
                           mobile device.

         B. The ’634 Patent
         The ’634 Patent issued June 26, 2012 and is titled “Previewing a New Event on a Small
  Screen Device.” Claim 1 of the ’634 Patent recites:
            1. A method of providing notifications of unread messages on a wireless
            communication device, comprising:
               displaying at least one icon relating to electronic messaging on a
                       graphical user interface of the wireless communication device;
               receiving a plurality of electronic messages on the wireless
                       communication device, the plurality of electronic messages
                       including messages from a plurality of different messaging
                       correspondents; and
               in response to receiving at least one of the plurality of electronic
                       messages, visually modifying at least one displayed icon relating
                       to electronic messaging to include a numeric character
                       representing a count of the plurality of different messaging
                       correspondents for which one or more of the electronic messages
                       have been received and remain unread.

         C. The ’713 Patent
         The ’713 Patent issued October 30, 2012 and is titled “Handheld Electronic Device and
  Associated Method Providing Time Data in a Messaging Environment.” Claim 1 of the ’713
  Patent recites:
            1.      A method of operating an electronic device, the method comprising:
                    outputting an electronic conversation comprising a plurality of
                            indications, each indication being representative of at least a
                            portion of a corresponding messaging communication between
                            the electronic device and a second electronic device;
                    identifying a first messaging communication between the electronic
                            device and the second electronic device occurring at a first time,
                            the first messaging communication having a corresponding first
                            indication representative of at least a portion of the first
                            messaging communication and which is one of the plurality of
                            indications;
                    determining that a predetermined duration of time has elapsed since the
                            first time without additional communication between the
                            electronic device and the second electronic device during that
                            duration of time;
                    detecting an input to the electronic device following said identifying and
                            determining steps, said input occurring at a second time; and


                                                     4
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 6 of 41 Page ID #:4774



                responsive to said detecting an input, outputting in the electronic
                       conversation, a time stamp representative of the second time.

         D. The ’120 Patent
         The ’120 Patent issued May 24, 2016 and is titled “System and Method for Silencing
  Notifications for a Message Thread.” The ’120 Patent, Claim 24 recites:
            24. A non-transitory computer readable medium comprising processing
            instructions which when executed by a data processor cause the data
            processor to perform a method for silencing notifications for incoming
            electronic messages to a communication system, the method comprising:
                 receiving one or more selected message threads for silencing;
                 in response to receiving the one or more selected message threads,
                         activating one or more flags, each flag in association with a
                         selected message thread of the one or more selected message
                         threads, wherein the one or more flags indicate that the associated
                         one or more selected message threads have been silenced;
                 receiving a new incoming electronic message;
                 identifying the new incoming message as associated with the selected
                         one or more message threads;
                 determining that a message thread associated with the new incoming
                         message has been flagged as silenced using the one or more flags;
                 overriding at least one currently-enabled notification setting to prevent a
                         notification pertaining to receipt of the new incoming message
                         from being activated; and
                 displaying the new incoming electronic message in an inbox together
                         with any message thread not flagged as silenced, while silencing
                         any further notifications pertaining to receipt of the new
                         incoming electronic message;
                 wherein the new incoming message thread flagged as silenced is
                         displayed in the inbox in a different manner than any message
                         thread not flagged as silenced.

         E. The ’961 Patent
         The ’961 Patent issued May 13, 2008 and is titled “Method of Public Key Generation.”
  The ’961 Patent, Claim 23 recites:
            23. A cryptographic unit configured for generating a key k for use in a
            cryptographic function performed over a group of order q, said cryptographic
            unit having access to computer readable instructions and comprises:
              an arithmetic processor for:
                 generating a seed value SV from a random number generator;
                 performing a hash function H( ) on said seed value SV to provide an
                        output H(SV);



                                                   5
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 7 of 41 Page ID #:4775



                 determining whether said output H(SV) is less than said order q prior to
                          reducing mod q;
                 accepting said output H(SV) for use as said key k if the value of said
                          output H(SV) is less than said order q;
                 rejecting said output H(SV) as said key if said value is not less than said
                          order q;
                 if said output H(SV) is rejected, repeating said method; and
                 if said output H(SV) is accepted, providing said key k for use in
                          performing said cryptographic function, wherein said key k is
                          equal to said output H(SV).
         F. The ’236 Patent
         The ’236 Patent issued April 23, 2013 and is titled “Transmission of Status Updates
  Responsive to Status of Recipient Application.” Claim 15 of the ’236 Patent recites:
            15. A mobile communications device, comprising:
                a mode selector configured to determine whether a recipient application
                       is actively processing status updates and to select a message
                       transmission mode based on whether the recipient application is
                       actively processing status updates; and
                a message generator configured to generate status messages and to cause
                       transmission of status messages from the mobile communications
                       device to a recipient application using the selected message
                       transmission mode.

         G. The ’327 and ’084 Patents
         The ’084 Patent is a continuation of the ’327 Patent, and thus the two patents share
  substantially the same specification. The ’327 and ’084 Patents also share the same title, “System
  and Method for Determining Action Spot Locations Relative to the Location of a Mobile Device.”
  The ’327 Patent issued on December 4, 2012 and the ’084 Patent issued on September 2, 2014.
         Claim 1 of the ’327 Patent recites:
            1.   A mobile device comprising:
                 a display; and
                 a processor module communicatively coupled to the display and
                         configured to receive executable instructions to:
                         display a graphical user interface on the display;
                         receive data indicative of a current location of the mobile device;
                         determine at least one action spot within a predetermined distance
                                 from the current location of the mobile device, the at least
                                 one action spot corresponding to a location where at least
                                 one other mobile device has engaged in documenting
                                 action within a predetermined period of time;
                         signify the at least one action spot on the graphical user interface;
                                 and
                                                    6
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 8 of 41 Page ID #:4776



                         provide an indication of activity level at the at least one action
                                spot.

         Claim 1 of the ’084 Patent recites:
            1.   A server configured to:
                 receive data indicative of a current location of a first mobile device;
                 determine at least one action spot within a predetermined distance from
                        the current location of the first mobile device, the at least one
                        action spot corresponding to a location where at least one second
                        mobile device has engaged in at least one documenting action,
                        the documenting action including at least one of capturing
                        images, capturing videos and transmitting messages;
                 transmit the at least one action spot to the first mobile device; and
                 transmit to the first mobile device, an indication of an activity level at the
                        at least one action spot,
                 wherein the activity level is based upon at least one of a number of
                        images captured, a number of videos captured, and a number of
                        messages transmitted.

  III.   Legal Standard
         Claim construction is an interpretive issue “exclusively within the province of the court.”
  Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996). It is “a question of law in the
  way that we treat document construction as a question of law,” with subsidiary fact-finding that is
  reviewed for clear error. Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S.Ct. 831, 837-40 (2015).
  The claim language itself is the best guide to the meaning of a claim term. See Vederi, LLC v.
  Google, Inc., 744 F.3d 1376, 1382 (Fed. Cir. 2014). This is because the claims define the scope
  of the claimed invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). But a
  “person of ordinary skill in the art is deemed to read the claim term not only in the context of the
  particular claim in which the disputed term appears, but in the context of the entire patent.” Id. at
  1313. Thus, claims “must be read in view of the specification,” which is “always highly relevant
  to the claim construction analysis.” Phillips, 415 F.3d at 1315 (internal quotations omitted).
         Although claims are read in light of the specification, limitations from the specification
  must not be imported into the claims. Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed. Cir.
  2009). “[T]he line between construing terms and importing limitations can be discerned with
  reasonable certainty and predictability if the court’s focus remains on understanding how a person
  of ordinary skill in the art would understand the claim terms.” Phillips, 415 F.3d at 1323.
         The prosecution history is “another established source of intrinsic evidence.” Vederi, 744


                                                    7
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 9 of 41 Page ID #:4777



  F.3d at 1382. “Like the specification, the prosecution history provides evidence of how the PTO
  and the inventor understood the patent.”         Phillips, 415 F.3d at 1317 (citations omitted).
  “Furthermore, like the specification, the prosecution history was created by the patentee in
  attempting to explain and obtain the patent.” Id. “Yet because the prosecution history represents
  an ongoing negotiation between the PTO and the applicant, rather than the final product of that
  negotiation, it often lacks the clarity of the specification and thus is less useful for claim
  construction purposes.” Id.
         Claim construction usually involves resolving disputes about the “ordinary and customary
  meaning” that the words of the claim would have had “to a person of ordinary skill in the art in
  question at the time of the invention.” Phillips, 415 F.3d at 1312-13 (internal quotations and
  citations omitted). But in some cases, claim terms will not be given their ordinary meaning because
  the specification defines the term to mean something else. “[A] claim term may be clearly
  redefined without an explicit statement of redefinition,” so long as a person of skill in the art can
  ascertain the definition by a reading of the patent documents. Id. at 1320; see also Trustees of
  Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016).
         Where the patent itself does not make clear the meaning of a claim term, courts may look
  to “those sources available to the public that show what a person of skill in the art would have
  understood disputed claim language to mean,” including the prosecution history and “extrinsic
  evidence concerning relevant scientific principles, the meaning of technical terms, and the state of
  the art.” Phillips, 415 F.3d at 1314 (internal quotations omitted). Sometimes, the use of “technical
  words or phrases not commonly understood” may give rise to a factual dispute, the determination
  of which will precede the ultimate legal question of the significance of the facts to the construction
  “in the context of the specific patent claim under review.” Teva, 135 S. Ct. at 841, 849. “In some
  cases, the ordinary meaning of claim language as understood by a person of skill in the art may be
  readily apparent even to lay judges, and claim construction in such cases involves little more than
  the application of the widely accepted meaning of commonly understood words.” Phillips, 415
  F.3d at 1314. “In such circumstances, general purpose dictionaries may be helpful.” Id.
  IV.    Discussion
         A. Agreed Claim Terms
         The parties have agreed to constructions for the following claim terms (see Docket Nos.
  110, 135):


                                                    8
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 10 of 41 Page ID #:4778



                    1. All Parties

                 Term                    Asserted Patent(s)            Parties’ Agreed Claim Construction
      “dynamic advertising               ’351 Patent,                “advertising information that regularly
      information”                       ’929 Patent                 changes”

      “static advertising                ’351 Patent,                “advertising information that relates to the
      information”                       ’929 Patent                 identity of an advertiser or that does not
                                                                     often change”

      “default advertising               ’351 Patent,                “advertising information that changes
      information”                       ’929 Patent                 rarely”3

      “channel” / “memory                ’351 Patent,                “memory location”
      location channel”                  ’929 Patent

      “resumption message”               ’713 Patent                 “message after a period of interruption”

      “icon”                             ’634 Patent                 Plain and ordinary meaning


                    2. BlackBerry and Facebook Defendants
                  Term                   Asserted Patent(s)             Parties’ Agreed Claim Construction
      “recipient application”            ’236 Patent                 “software, hardware, component, or
                                                                     collection of components that processes
                                                                     status updates from a mobile
                                                                     communications device and generates an
                                                                     output based on the status updates”


      “message transmission              ’236 Patent                 Plain and ordinary meaning
      mode”
      “flag”                             ’120 Patent                 No construction necessary (see Docket No.
                                                                     116 at 3 n.2)


                    3. BlackBerry and Snap

                 Term                    Asserted Patent(s)             Parties’ Agreed Claim Construction
      “action spot”                      ’327 Patent                 “location or event where at least one
                                         ’084 Patent                 activity is occurring relative to the current
                                                                     location of another mobile device”


  3
   At the tutorial hearing, the Court had a question as to what “rarely” meant in this context, but the parties did not
  provide a satisfactory answer.

                                                             9
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 11 of 41 Page ID #:4779



            B. Disputed Claim Terms
                     1. “proxy content server” (’351 Patent, Claims 1, 9, 14, and 21)

         BlackBerry’s Proposed Construction                          Defendants’ Proposed Construction
      “server that aggregates information from an              “a computer that receives information over a
      information source for distribution to a                 computer network and provides it to another
      device”                                                  device”

      Proposed modified construction: “server                  Proposed modified construction: “a server that
      that aggregates information from an                      receives information over a computer network
      information source for distribution to a                 and provides it to another device”
      device”

            After meeting and conferring regarding their competing proposed constructions for the
  term “proxy content server,” the parties were able to effectively narrow their dispute to one primary
  issue: the meaning of the word “proxy.” Defendants otherwise disagree with some of the phrases
  BlackBerry uses in its proposed construction, such as “aggregate” and “distribution.”4 Docket No.
  123 at 2.
            Again, Claim 1 of the ’351 Patent states,
                     1.     A system for pushing information to a mobile device, comprising:
                     a proxy content server that receives information over a computer network
                            from an information source and stores the information to one of
                            a plurality of channels based on pre-defined information
                            categories, wherein the plurality of channels comprise memory
                            locations included in at least one of the proxy content server or a
                            proxy content server database;
                     the proxy content server to receive a feedback signal over a wireless
                            network that indicates a position of the mobile device, and to use
                            the feedback signal to select a channel for transmission of the
                            information from the selected channel over the wireless network
                            to the mobile device, wherein the information comprises at least
                            one of static advertising information, dynamic advertising
                            information, default advertising information, or content
                            information, and wherein a combination of the static advertising
                            information with one of the dynamic or default advertising
                            information comprises an advertisement or an information
                            bulletin.


  4
    BlackBerry argues that the parties’ positions for this claim term are relevant to their § 101 dispute. Docket No. 116
  at 5 (“Defendants’ construction. . . is a transparent attempt to genericize the term . . . in an apparent attempt to set the
  stage for a renewed motion for invalidity under Section 101.”); see also Docket No. 119 at 15 (also stating dispute is
  relevant to § 101).

                                                              10
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 12 of 41 Page ID #:4780



  ’351 Patent, Claim 1. Claim 14 of the ’351 Patent similarly requires that the proxy content server
  “receive[ ] information over a computer network from an information source” and “select a channel
  in response to a triggering event for transmission of the information from the selected channel over
  the wireless network to the mobile device.” Id. at Claim 14. Claims 9 and 21 depend from
  independent Claims 1 and 14, respectively.
         Although not explicit, BlackBerry appears to essentially argue that a proxy content server
  need not be physically separated from the claimed mobile device. Defendants, meanwhile, argue
  that physical separation is required.
         The plain language of the claims supports Defendants’ position. Both Claims 1 and 14
  require the proxy content server to receive information over a computer network, and then transmit
  data stored in one of the plurality of channels on the proxy content server, over the wireless
  network, to the mobile device. The embodiments disclosed by the specification further support
  this plain meaning. The ’351 Patent figures, for instance, depict the proxy content server as
  separate from the mobile device(s):




  ’351 Patent, FIG. 1. In describing Figure 1, the ’351 Patent explains, “[t]he Proxy Content Server
  18 aggregates existing information 12 . . . and pushes the information 12 to a mobile device.” ’351
  Patent, 2:59-63; see also id. at 2:66-3:3 (“The ‘push’ paradigm employed by the Proxy Content

                                                  11
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 13 of 41 Page ID #:4781



  Server 18 continuously formats or packages information for transmission over the wireless
  network 22, and automatically transmits the user-selected items of information to the mobile
  device 24.”), 3:10-13 (“The Proxy Content Server 18 automatically combines the data into
  packages 20 . . . and transmits or pushes the data packets 20 over the wireless network 22 to a
  mobile device.”).
          BlackBerry does not explain how the claim language would be satisfied by interpreting a
  “proxy content server” to include components that are not physically separated from the claimed
  mobile device. Instead, BlackBerry’s expert, Almeroth, provides opinions similarly suggesting he
  understands the “proxy content server” to be separate from the mobile device. Declaration of
  Kevin Almeroth (“Almeroth Decl.”), Docket No. 110-2 at ECF37 ¶ 99. He states:
             the notion of a ‘proxy’ in a computer network is to provide an intermediary
             between two communicating entities. For example, a technical dictionary
             published in July 2000 defines a “proxy server” as an “an application running
             on a gateway that relays packets between a trusted client and an untrusted
             host.” In the same manner, the recited “proxy content server” relays content
             information and advertisement information between an information source
             and mobile devices.
  Id. (citations omitted).
          Both the intrinsic and extrinsic record support the conclusion that “proxy” requires physical
  separation from the claimed mobile device. To the extent BlackBerry would take a contrary
  position, it is rejected.
          Regarding the party’s dispute over the use of the words “aggregate” and “distribution” in
  BlackBerry’s proposed constructions, the Court agrees with Defendants that these words may not
  be readily accessible to all lay jurors. The Court also observes that the concepts of the proxy
  content server aggregating and distributing information appear to already be reflected in the plain
  language of the claims themselves, which require that the proxy content server receives
  information and stores it in a plurality of channels (i.e., aggregate information) before receiving a
  feedback signal and selecting a channel for transmission of information to a mobile device (i.e.,
  distribute information). This appears to be BlackBerry’s expert’s position. See, e.g., Almeroth
  Decl. at ECF33 ¶ 92. To the extent BlackBerry would argue that these phrases are intended to




                                                   12
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 14 of 41 Page ID #:4782



  provide meaning beyond the plain claim language, it has not adequately stated what that meaning
  would be or its basis for that position.5
            BlackBerry’s expert suggests some challenge to Defendants’ proposed construction of “a
  server that receives information over a computer network and provides it to another device.”
  Rebuttal Declaration of Kevin Almeroth (“Almeroth Reb. Decl.”), Docket No. 125-1 ¶ 20. This
  proposed language, comes straight from the claims themselves. See ’351 Patent, Claims 1, 14.
  The Court acknowledges, however, that to the extent Defendants, through their proposed
  construction, would seek to limit the meaning of “proxy content server” such that it can only
  receive information over a computer network, Defendants have not shown how such an
  interpretation would be consistent with the ’351 Patent’s open-ended claims. See also ’351 Patent,
  11:34-36.
            After considering the parties’ disputes and the plain language of the claims, the Court is
  not persuaded that the term “proxy content server” requires construction. Both Claims 1 and 14
  provide extensive information about the claimed proxy content server and how it functions and/or
  interacts with other components of the claimed system. For these reasons, the term “proxy content
  server” is not construed.
            In reaching the determination that the “proxy content server” term does not require
  construction, the Court notes that nothing in this Order should be deemed to suggest that the Court
  has reached a determination regarding whether: (1) the term “proxy content server” was a term
  coined by the inventors; or (2) a “proxy content server” as claimed, including its recited functions
  in the claims, is a routine, conventional, and/or well-understood computer component. These are
  factual disputes the Court previously identified as relevant to the § 101 inquiry that are not
  appropriately resolved on the current record. See Docket No. 68 at 11-12.
                    2.    “content information” (’351 Patent, Claims 1 and 14; ’929 Patent, Claims 1,
                         2, 9, and 10)

         BlackBerry’s Proposed Construction                         Defendants’ Proposed Construction
      Plain and ordinary meaning; alternatively,              “information, other than advertising information
      “information other than advertising                     and meta tags, which is displayed for viewing by
      information”                                            the user”


  5
    Defendants’ basis for objecting to the phrases “aggregate” and “distribution” (and their apparently related concern
  that these phrases would not distinguish a “proxy content server” from a “content server”) are not entirely clear, either,
  but need not be addressed based on the Court’s current determination.

                                                             13
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 15 of 41 Page ID #:4783



      Proposed modified construction: Plain and            Proposed modified construction: “information,
      ordinary meaning; alternatively,                     other than advertising information and meta tags,
      “information other than advertising                  which can be displayed for viewing by the user”
      information and meta tags”

            After meeting and conferring, the parties narrowed their dispute for the term “content
  information,” to the issue of whether content information requires information “which can be
  displayed for viewing by the user.”6 Defendants’ original claim construction proposal did not
  include any reference to the display of information. As the parties approached the deadline to file
  their Joint Claim Construction and prehearing statement, Defendants added the “which is displayed
  for viewing” phrase to their proposed construction. In its responsive claim construction brief,
  BlackBerry balked at this proposed language on the basis that it “fail[ed] to account for content
  information that is sent to a mobile device user but never viewed.” Docket No. 125 at 3; see also
  Almeroth Reb. Decl., ¶ 27 (“Defendants’ construction ignores the teaching where content
  information that is sent to a mobile device user [is] never viewed.”). After the technology tutorial,
  Defendants modified their proposal to include information “which can be displayed for viewing
  by the user.”
            The Court questions BlackBerry’s refusal to agree to Defendants’ modified proposed
  construction, given how it responded to Defendants’ “which is displayed” proposal in its
  responsive claim construction brief. Moreover, the claim term is “content information.” The term
  itself thus suggests that it is information intended to be accessed by an end-user or audience. In
  that vein, Claim 1 of the ’929 Patent states, inter alia, “a meta tag for one or more advertisements
  to be displayed with the content information.” ’929 Patent, Claim 1; see also id. at Claim 9 (same).
  Although Claim 1 of the ’351 Patent does not explicitly require display of content information, it
  includes the term “content information” in a list with “static advertising information, dynamic
  advertising information, default advertising information, or content information.” ’351 Patent,
  Claim 1. The parties do not appear to dispute that advertising information is intended for display,
  and it is not clear why the applicant would toss in a fourth category of information not intended
  for display in such a list. Without more information about what the parties contend does or does


  6
    The parties state in general terms that their positions for this claim term are relevant to the question of whether
  Defendants infringe the asserted patent. Docket No. 119 at 17-18 (“Adoption of Defendants’ construction would
  provide an additional non-infringement defense on all asserted claims.”); see also Docket No. 116 at 8 (also stating
  dispute is relevant to infringement issues).

                                                           14
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 16 of 41 Page ID #:4784



  not qualify as “content information” in this particular case, considering the plain meaning of the
  term as used in the context of the surrounding claim language supports the conclusion that “content
  information” is information intended for display by an end user, like a video, article (text), or
  picture, with which advertising information can also be displayed.
            The Court construes the term “content information” as “information, other than advertising
  information and meta tags, which is capable of being displayed for viewing.”
                    3. “meta tag for one or more advertisements to be displayed with the content
                       information” (’929 Patent, Claims 1, 2, 9, and 10)

         BlackBerry’s Proposed Construction                        Defendants’ Proposed Construction
      “meta tag”: “embedded control sequence                 “meta tag for one or more advertisements to be
      inserted to indicate when advertising should           displayed at the same time as the content
      be inserted”                                           information”

      Remainder of term: Plain and ordinary                  “Meta tag” does not need to be construed and
      meaning                                                should be given its plain and ordinary meaning.
                                                             To the extent it is construed as BlackBerry
                                                             contends, a “meta tag” is “one or more characters
                                                             containing information about a file, record type,
                                                             or other structure, where the characters and
                                                             information cannot be viewed by a user”
                                                             Proposed modified construction: Plain and
                                                             ordinary meaning
            After meeting and conferring, the parties purport to have narrowed their dispute over the
  construction of this term to a single issue.7 The parties dispute whether the patent applicant acted
  as its own lexicographer for the term “meta tag.” 8
            Claim 1 of the ’929 Patent states,
               1. A method for pushing information to a mobile device, the method
               comprising:
                  detecting a triggering event comprising a time triggering event;



  7
    BlackBerry states, “BlackBerry understands that both Defendants have abandoned their position that the larger claim
  phrase requires advertisements to be displayed simultaneously with content information.” Docket No. 146 at 6.
  Defendants state that they “have not abandoned their position that the larger phrase requires advertising and content
  to be displayed with each other, but believe that the relative placement of the ads and content on the display is within
  the ordinary meaning.” Id. at 7-8. Although it is not clear that the parties have actually resolved their dispute on this
  issue, they apparently are no longer asking the Court to consider it and thus the Court declines to do so.
  8
    BlackBerry speculates that Defendants’ claim construction proposal for this term is driven by a non-infringement
  position or an attempt to limit the scope of reasonable damages. Docket No. 116 at 11. Defendants do not state how
  this dispute impacts dispositive issues in this case.

                                                             15
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 17 of 41 Page ID #:4785



                 determining, by a server, information relevant to the detected triggering
                        event from among information stored in one of a plurality of
                        memory location channels, wherein the information is stored in
                        the one of the plurality of memory location channels based on a
                        category of the information matching a pre-defined category of
                        the one of the plurality of memory location channels;
                 when the information relevant to the detected triggering event comprises
                        content information, inserting to the content information, by the
                        server, a meta tag for one or more advertisements to be
                        displayed with the content information, wherein the meta tag
                        identifies the one or more advertisements and advertisement
                        display requirements, and wherein the one or more
                        advertisements are selected based on the detected triggering
                        event; and
                 transmitting the content information that includes the meta tag to the
                        mobile device.

  ’929 Patent, Claim 1 (emphasis added). As BlackBerry observes, the claim language itself already
  provides significant information about the claimed “meta tag,” including that it is inserted into
  content information, identifies information about an advertisement (including advertisement
  display requirements), and is transmitted with the content information to the mobile device.
  Docket No. 116 at 10. The claim language also already requires that the advertisement (associated
  with the meta tag) is itself selected based on a detected triggering event comprising a time
  triggering event.
         BlackBerry’s proposal for the term “meta tag” comes from the following paragraph of the
  ’929 Patent specification:
            As information is viewed, the Channel Viewer and Selector 45 presents the
            content information 51A, 51B to the user and monitors the information for
            meta-tags within the content. Meta tags are embedded control sequences that
            the Proxy Content Server 18 has inserted to indicate when advertising
            should be inserted. These tags would normally include an advertising name,
            a corresponding advertising identifier and perhaps additional information like
            the number of advertising points for viewing the advertisement.

  ’929 Patent, 8:29-38 (emphasis added). Besides a reference to meta tags in the patent abstract, this
  paragraph provides the first mention of meta tags in the ’929 Patent specification. However, it is
  made in the context of describing a specific embodiment of the ’929 Patent. Indeed, just three
  paragraphs earlier, the ’929 Patent states, “[a]n example of one set of steps that can be followed
  by the mobile device user when using the invention is as follows: . . . . ”         Id. at 8:14-15.


                                                  16
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 18 of 41 Page ID #:4786



  BlackBerry’s cited paragraph appears to be one of the paragraphs for this set of steps. On this
  record, it is not clear that the patent applicant intended to act as its own lexicographer, beyond the
  plain language of the claims themselves, for the term “meta tag.”9 Hill-Rom Servs., Inc. v. Stryker
  Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014) (“The standards for finding lexicography and
  disavowal are exacting. To act as its own lexicographer, a patentee must clearly set forth a
  definition of the disputed claim term other than its plain and ordinary meaning and must clearly
  express an intent to redefine the term.” (internal quotations omitted).).
           For the above stated reasons, the term “meta tag for one or more advertisements to be
  displayed with the content information” is not construed.
          In reaching this determination, the Court notes that nothing in this Order should be deemed
  to suggest that the Court has reached a determination regarding whether a meta tag as claimed,
  including its identification of advertisement and advertisement display requirements, is a routine,
  conventional, and/or well-understood computer component.                    Such factual disputes are not
  appropriately resolved at this stage.
                   4. ’929 Patent, Claim 2 (Validity Under 35 U.S.C. § 112 ¶ 4)
          The parties dispute whether Claim 2 of the ’929 Patent satisfies 35 U.S.C. § 112, ¶ 4.
  Section 112, ¶ 4 states, “a claim in dependent form shall contain a reference to a claim previously
  set forth and then specify a further limitation of the subject matter claimed. A claim in dependent
  form shall be construed to incorporate by reference all the limitations of the claim to which it
  refers.” 35 U.S.C. § 112, ¶ 4.
          Claim 2 of the ’929 Patent depends from Claim 1. For convenience, both claims recite:
              1. A method for pushing information to a mobile device, the method
              comprising:
                 detecting a triggering event comprising a time triggering event;
                 determining, by a server, information relevant to the detected triggering
                          event from among information stored in one of a plurality of
                          memory location channels, wherein the information is stored in
                          the one of the plurality of memory location channels based on a
                          category of the information matching a pre-defined category of
                          the one of the plurality of memory location channels;
                 when the information relevant to the detected triggering event
                          comprises content information, inserting to the content
                          information, by the server, a meta tag for one or more

  9
   In addition, the Court agrees with BlackBerry that the undefined phrase “embedded control sequences” would likely
  be confusing to a juror.

                                                         17
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 19 of 41 Page ID #:4787



                        advertisements to be displayed with the content information,
                        wherein the meta tag identifies the one or more advertisements
                        and advertisement display requirements, and wherein the one
                        or more advertisements are selected based on the detected
                        triggering event; and
                 transmitting the content information that includes the meta tag to the
                        mobile device.
            2. The method of claim 1, further comprising when the information
            relevant to the detected triggering event comprises advertisement,
            transmitting the advertisement to the mobile device instead of the content
            information that includes the meta tag.
  ’929 Patent, Claims 1 and 2 (emphasis added).
         Defendants argue that Claim 2 of the ’929 Patent fails to satisfy § 112, ¶ 4. Defendants
  argue that Claim 2 adds separate limitations from Claim 1, rather than “specify[ing] a further
  limitation of the subject matter claimed” in Claim 1. See 35 U.S.C. § 112, ¶ 4. Defendants argue
  that because Claim 1 makes no mention of information relevant to the detected triggering event
  comprising an advertisement, Claim 2 has impermissibly added a new limitation beyond the
  subject matter claimed in Claim 1. BlackBerry argues that “Claim 2 further narrows claim 1 by
  reciting an additional action when the information relevant to the time triggering event comprises
  an advertisement.” Docket No. 125 at 5.
         After further consideration, the Court agrees with Defendants that Claim 2 of the ’929
  Patent suffers from a fatal problem. The inconsistencies with the two claims are best observed by
  considering an example where “information relevant to the detected triggering event” comprises
  both content information and advertisement. Claim 1 would require that, because the relevant
  information includes content information, the content information with a meta tag are transmitted
  to the mobile device. In that same scenario, however, Claim 2 would require that, because the
  relevant information includes an advertisement, the advertisement is transmitted to the mobile
  device instead of the content information. From an infringement perspective, it would therefore
  be possible to infringe Claim 2 without infringing Claim 1. This outcome, however, is contrary to
  the requirements of § 112, ¶ 4. See also Ferring B.V. v. Watson Labs., Inc.-Fla., 764 F.3d 1401,
  1411 (Fed. Cir. 2014) (“Because we hold that the asserted independent claims of Ferring's patents
  are not infringed, the asserted dependent claims are likewise not infringed. Becton Dickinson &
  Co. v. C.R. Bard, Inc., 922 F.2d 792, 798 (Fed. Cir. 1990); Wahpeton Canvas Co. v. Frontier, Inc.,



                                                  18
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 20 of 41 Page ID #:4788



  870 F.2d 1546, 1552 n. 9 (Fed. Cir. 1989) (‘One who does not infringe an independent claim
  cannot infringe a claim dependent (and thus containing all the limitations of) that claim.’).”).)
           The Court concludes that Defendants have shown that Claim 2 of the ’929 Patent fails to
  meet the requirements of § 112, ¶ 4 and is thus invalid.
                    5. “wireless communication device” (’634 Patent, Claims 1 and 7)

     BlackBerry’s Proposed Construction                             Defendants’ Proposed Construction
   “small-screen wireless mobile device”                      No construction required; in the alternative,
                                                              “device that can communicate without wires”


           The parties dispute whether the term “wireless communication device” requires a small-
  screen mobile device.10 Defendants emphasize that during prosecution, at one point the proposed
  claims of the patent application that eventually issued as the ’634 Patent included a “small display”
  limitation. See Docket No. 123 at 6. Defendants suggest that BlackBerry’s decision to remove
  the “small display” limitation means that the claims must not be limited to small-screen devices.
  Defendants otherwise argue that BlackBerry is importing limitations from the specification, while
  BlackBerry argues that it is simply interpreting the plain meaning of the term in the context of the
  specification. Compare Docket No. 123 at 6 with Docket No. 125 at 6. BlackBerry also cites
  different portions of the prosecution history to support its position.
           Claim 1 of the ’634 Patent describes “[a] method of providing notifications of unread
  messages on a wireless communication device.” ’634 Patent, Claim 1. The claims on their face
  thus do not limit the wireless communication device to a particular size.
           The parties dispute the impact of the patent’s written description on the meaning of the
  term. The title of the ’634 Patent, for instance, is “Previewing a New Event on a Small Screen
  Device.” In one excerpt of the ’634 Patent specification in the “Description of the Related Art”
  section, the ’634 Patent further explains, “[w]ireless devices are usually small relative to less
  portable computing devices such as laptops and desktop computers. Inherently then, a visual
  display such as an LCD or other screen component of the wireless mobile device has a small

  10
    “BlackBerry believes that this claim construction dispute is relevant to, but not dispositive of, validity issues in this
  case. Specifically, BlackBerry’s proposed construction relates to validity of the asserted claims over prior art
  involving large screen, non-portable electronic devices such as desktop computers.” Docket No. 116 at 19.
  Defendants argue that BlackBerry’s approach is also intended to rebut Defendants’ argument that the ’634 Patent is
  invalid under § 101. Docket No. 119 at 8-9. Defendants argue that even if BlackBerry’s interpretation is adopted, it
  “will simply add an additional ground for noninfringement. The accused devices do not have a ‘small-screen’
  according to the specification and prosecution history.” Id. at 8 n.3.

                                                              19
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 21 of 41 Page ID #:4789



  display area.” ’634 Patent, 1:36-40. This excerpt, however, uses the phrase “[w]ireless devices
  are usually small.” This phrase does not provide a clear indication that the inventors sought to
  limit the plain meaning of the phrase “wireless communication device” to only small devices.
         More importantly, the ’634 Patent specification, in describing some exemplary
  embodiments, states that it is illustrating “pertinent components of a wireless communication
  device which communicates within a wireless communication network in accordance with the
  prior art.” ’634 Patent, 3:9-12; see also id. at FIG. 1. Although the ’634 Patent proceeds by using
  the phrase “mobile station” rather than “wireless communication device,” the disclosure supports
  the conclusion that the specification is using the two phrases interchangeably. For instance, the
  ’634 Patent describes “mobile station 102,” as depicted in Figure 1, by stating:
            Mobile station 102 may consist of a single unit, such as a data communication
            device, a multiple-function communication device with data and voice
            communication capabilities, a personal digital assistant (PDA) enabled for
            wireless communication, or a computer incorporating an internal modem.
            Alternatively, mobile station 102 may be a multiple-module unit comprising
            a plurality of separate components, including but in no way limited to a
            computer or other device connected to a wireless modem. In particular, for
            example, in the mobile station block diagram of FIG. 1, RF transceiver
            circuitry 108 and antenna 110 may be implemented as a radio modem unit
            that may be inserted into a port on a laptop computer. In this case, the laptop
            computer would include display 112, keyboard 114, one or more auxiliary
            UIs 116, and controller 106 embodied as the computer's CPU. It is also
            contemplated that a computer or other equipment not normally capable of
            wireless communication may be adapted to connect to and effectively assume
            control of RF transceiver circuitry 108 and antenna 110 of a single-unit device
            such as one of those described above. Such a mobile station 102 may have a
            more particular implementation as described later in relation to mobile station
            202 of FIG. 2.

  ’634 Patent, 4:55-5:9. Based on the disclosure in the specification, including this passage, it
  appears that the specification intended both the terms “mobile station” and “wireless
  communication device” to broadly encompass any device that could be “adapted” for wireless
  communication, even when “not normally capable of wireless communication.”
         As stated, both parties also rely on the prosecution history to support their competing
  positions for the term “wireless communication device.” In January 28, 2008, the applicant
  amended its proposed claims to recite “a wireless communication device having a small display.”
  Response to Office Action, App. No. 10/784,781, Jan. 28, 2008, Docket No. 120-10 at ECF3


                                                  20
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 22 of 41 Page ID #:4790



  (amending Claims 21-41). By September 8, 2011, the applicant had canceled its previously-
  proposed claims referencing a small display, and was presenting new claims to, for example, “[a]
  method of providing notifications of unread messages on a wireless communication device.”
  Response to Office Action, App. No. 10/784,781, Sept. 8, 2011, Docket No. 116-2 at ECF3. In its
  September 2011 remarks, the applicant began by stating, “[t]he claims, as presented herein, may
  be broader in some respects than claims previously presented. Applicant intends that the claims
  now pending be interpreted under the ordinary interpretation understood in the art.” Id. at ECF13.
  But the applicant later stated, to distinguish a prior art reference to Canfield, that:
             Canfield does not teach or suggest methods, devices, or other solutions
             suitable for implementation on wireless communications devices, such as
             mobile PDAs. Canfield is concerned solely with desktop-type large screen
             devices having access to virtually unlimited screen space and processing
             power. As such, Canfield teaches away from Applicant’s invention.

  Id. at ECF15. The applicant did not, however, rely on these statements as the only basis to
  distinguish Canfield. See id.
          The Court finds the prosecution history, particularly when considered in combination with
  the rest of the intrinsic record, ambiguous as to the issue of the appropriate scope of the claim term
  “wireless communication device.” Defendants’ recapture argument is not particularly persuasive
  because the applicant canceled its proposed claims referencing a small display. But neither is
  BlackBerry’s apparent prosecution history disclaimer argument persuasive. The specification
  describes a “wireless communication device” as a “mobile station” that could include a wide range
  of devices, including a computer with an internal modem. The applicant stated in its prosecution
  history remarks that it intended its claim terms to have their “ordinary interpretation.” The
  applicant’s somewhat contrary statements distinguishing Canfield do not clearly and
  unambiguously state that the claimed wireless communications device in the ’634 Patent is
  intended to solely be limited to devices of a particular type or size.
          The contrary opinions of BlackBerry’s expert, LaViola, are rejected. LaViola merely
  embarks on an analysis of the patent intrinsic record to reach a conclusion about the scope of the
  phrase “wireless communication device.” See, e.g., Declaration of Joseph LaViola (“LaViola
  Decl.”), Docket No. 110-2 at ECF132-135, ¶¶ 43-52. It is the Court’s job, not the expert’s, to
  perform that task. Teva Pharms. USA, Inc v. Sandoz, Inc., 789 F.3d 1335, 1342 (Fed. Cir. 2015)
  (a party “cannot transform legal analysis about the meaning or significance of the intrinsic

                                                    21
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 23 of 41 Page ID #:4791



  evidence into a factual question simply by having an expert testify on it.”); id. at 1339 (citing Teva,
  135 S. Ct. at 841) (while “[e]xperts may explain terms of art and the state of the art at any given
  time, . . . they cannot be used to prove the legal construction of a writing.”).
         The Court finds that no construction of the term “wireless communication device” is
  necessary.
                 6. “messaging correspondent” (’634 Patent, Claims 1 and 7)

      BlackBerry’s Proposed Construction                  Defendants’ Proposed Construction
   “distinct sender of an electronic message to     “a person from whom messages may be received”
   the user of the wireless communication
   device”                                          Proposed modified construction: “distinct sender
                                                    associated with an electronic messaging account”


         After meeting and conferring, the parties narrowed their dispute over the construction of
  the term “messaging correspondent.” In their March 28, 2019 Joint Report, the parties also
  attempted to explain their modified positions. Docket No. 146 at 2.
         BlackBerry argues that Defendants’ proposal would impermissibly narrow the scope of the
  claims by requiring “one-to-one correspondence between senders and accounts.” Docket No. 146
  at 2. BlackBerry cites portions of the ’634 Patent specification for the proposition that “the
  specification teaches that a single user may have more than one account.” Id. (citing ’634 Patent,
  1:53-60). BlackBerry also suggests that in certain circumstances a system might allow an
  individual to “use a single account to message in either an individual capacity or on behalf of an
  association or group. In this situation, the software might treat the messages as having been sent
  from two different ‘messaging correspondents.’” Id.
         Defendants do not appear to dispute the general notion that a single user may have more
  than one account. Indeed, that notion appears to inform the basis of Defendants’ proposed
  modified construction.     Instead, the issue is whether there can be more than one distinct
  “messaging correspondent,” even for messages coming from a single messaging “account.”
  Defendants cite portions of the specification for the proposition that the ’634 Patent “emphasizes
  that a ‘distinct sender’ of electronic messages is associated with an account.” Id. (emphasis in
  original) (citing ’634 Patent, 1:58-60, 8:11-13, 8:17-19, 8:51-55, 9:21-23). Defendants argue that
  under BlackBerry’s proposal, a person who sends an individual message but also sends a message



                                                    22
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 24 of 41 Page ID #:4792



  as part of a group conversation would be improperly characterized as two distinct
  correspondents/senders. Id.
         Claim 1 of the ’634 Patent states, inter alia,
                 receiving a plurality of electronic messages on the wireless
                         communication device, the plurality of electronic messages
                         including messages from a plurality of different messaging
                         correspondents; and
                 in response to receiving at least one of the plurality of electronic
                         messages, visually modifying at least one displayed icon relating
                         to electronic messaging to include a numeric character
                         representing a count of the plurality of different messaging
                         correspondents for which one or more of the electronic messages
                         have been received and remain unread.

  ’634 Patent, Claim 1. Nothing in the plain language of the claims limits the term “messaging
  correspondent” by tying it to a particular electronic messaging account.
         Defendants’ cited portions of the specification also fail to explicitly limit the meaning of
  the claims. The specification states, for instance, “[p]ersons of ordinary skill in the art will
  appreciate that a visual modification 400 different from a bubble may be used and the count may
  represent other information, such as the number of correspondents or “buddies” from which one
  or more messages have been received but remain unread.” ’634 Patent, 8:8:13; see also id. at 9:21-
  23 (“modifications 804 comprises an event count and state preview indicating IM correspondent
  buddy ‘Red98’ has signed on.”). The specification goes on to state:
            State information may include whether the user is currently signed in (and
            their user name), the state of the conversation, and the current state of the user
            (away vs. available). In an e-mail application, such as associated with one of
            icons 310, 312, a count may be of unread e-mail messages or distinct senders
            of unread e-mail.

  Id. at 8:17-24. Although Defendants would characterize these portions of the specification as tying
  a distinct sender to a messaging account, the Court finds these excerpts of the specification
  ambiguous at best on the issue. Moreover, these excerpts appear in the context of the particular
  exemplary embodiments disclosed in the patent specification.
         The extrinsic evidence provided by the parties during claim construction briefing is not
  helpful to resolving the particular dispute they raise now. Instead, it generally relates to their
  previous dispute about whether a sender must be “a person.”



                                                   23
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 25 of 41 Page ID #:4793



          Based on the current record, there is insufficient basis to support limiting the meaning of
  “messaging correspondent” to Defendants’ proposal. The term “messaging correspondent” is
  construed as “distinct sender of an electronic message.”
                   7. “a numeric character representing a count of the plurality of different
                      messaging correspondents for which one or more of the electronic messages
                      have been received and remain unread” (’634 Patent, Claims 1 and 7)

     BlackBerry’s Proposed Construction                           Defendants’ Proposed Construction
   Plain and ordinary meaning                              Facebook: “a number that enables the user to
                                                           track the number of correspondents from whom
                                                           the user has received unread messages”

                                                           Snap: “the number of different messaging
                                                           correspondents for which one or more of the
                                                           electronic messages have been received and
                                                           remain unread”

          BlackBerry, Facebook Defendants, and Snap each provide a different proposal for the
  claim construction of the term “a numeric character representing a count of the plurality of
  different messaging correspondents for which one or more of the electronic messages have been
  received and remain unread.” Defendants argue that during patent prosecution, the applicant
  “devoted ten pages . . . distinguishing the claimed numeric character from the prior art numeric
  count,” and assert that their proposed constructions track this prosecution history.11 Docket No.
  123 at 8. BlackBerry states that it “does not dispute that the patentee distinguished its claimed
  count from simply counting unread messages during prosecution.”                         Docket No. 125 at 8.
  BlackBerry argues that Defendants’ proposals would further narrow the meaning of the claim
  phrase and that Facebook Defendants’ proposal would likely confuse the jury. Id. at 8-9.
          Facebook Defendants’ and Snap’s proposals would replace the phrase “a numeric character
  representing a count” with “a number that enables the user to track” (Facebook Defendants) or
  simply “the number” (Snap). For the phrase “the plurality of different messaging correspondents
  for which one or more of the electronic messages have been received and remain unread,”
  Facebook Defendants would swap in “the number of correspondents from whom the user has
  received unread messages” and Snap would simply omit the phrase “plurality of” and leave


  11
    Defendants primarily argue that they are seeking a construction of this term simply to clarify it for the Court and
  the jury. Docket No. 119 at 5. The parties are not clear whether any of their positions would advance disputes over
  dispositive issues in the case.

                                                           24
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 26 of 41 Page ID #:4794



  “different messaging correspondents for which one or more of the electronic messages have been
  received and remain unread.”
          Claim 1 states, inter alia:
            in response to receiving at least one of the plurality of electronic messages,
            visually modifying at least one displayed icon relating to electronic
            messaging to include a numeric character representing a count of the plurality
            of different messaging correspondents for which one or more of the electronic
            messages have been received and remain unread.

  ’634 Patent, Claim 1.      The claim language itself thus reflects that the “numeric character
  representing a count” provides a visual modification to a displayed icon.
          During prosecution history, the patent applicant distinguished certain prior art by stating:
             counting either a total number of unread messages or a number of
             conversations does not, for example, enable a user to track the number of
             correspondents from whom the user has received unread messages. By
             tracking a number of correspondents, rather than a number of messages or
             conversations [later described as a “session”], a device presents different
             information to a user. For example, a single correspondent might either (a)
             send a plurality of messages to the user, or (b) start and stop a number of
             conversations, without affecting the number of distinct correspondents from
             whom the user has received unread messages.
  After-Final Amendment and Summary of Interview, App. No. 10/784,781, Mar. 12, 2012, Docket
  No. 120-7 at ECF17. Defendants, particularly Snap, argue that their proposed constructions are
  consistent with and indeed required by this language in the patent prosecution. Defendants,
  however, have not shown how this language is especially different from the plain language of the
  claim itself or represents a clear and unequivocal disavowal of the claim language. For instance,
  after referring to the “user . . . track[ing]” correspondents, the applicant then referred to “a device”
  “present[ing] different information to the user” “[b]y tracking a number of correspondents.” See
  id.   In other words, Snap’s claim construction proposal requiring that a “user . . . track”
  correspondents is not supported by a clear and unequivocal disclaimer during the patent
  prosecution history.
          This portion of the prosecution history also focuses on the underlying concept of counting
  correspondents, rather than the graphical representation of that concept.            For this reason,
  Defendants’ arguments that “a numeric character representing a count” must be simplified to “a
  number” are also unpersuasive. Meanwhile, in other contexts, the specification of the ’634 Patent
  specifically acknowledges that size limitations can impact what is displayed on a graphical user

                                                    25
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 27 of 41 Page ID #:4795



  interface. ’634 Patent, 8:59-62 (“[d]ue to the inherent size of main screen 300 and other
  considerations apparent to those skilled in the art, there is an upper limit to the number of unread
  messages that may be previewed in such a manner.”).12 This is consistent with BlackBerry’s
  explanation that due to screen size constraints, the “numeric character representing a count” may
  max out at 99 even when the actual number of messaging correspondents for which unread
  messages have been received is 100 or more.
          After considering the parties’ positions, the Court would reject Defendants’ prosecution
  history disclaimer arguments and construe the term for readability only as “a numeric character
  representing the number of different messaging correspondents for one or more of the plurality of
  electronic messages that have been received and remain unread.”
                   8. “predetermined duration of time” (’713 Patent, Claims 2, 4, 6, and 8)

     BlackBerry’s Proposed Construction                          Defendants’ Proposed Construction
   “duration of time determined in advance”                “a length of time set in advance before the first
                                                           messaging communication is sent”
   Proposed modified construction: “a
   duration of time determined based on
   computer programming that is implemented
   prior to the first messaging communication”


          The Court previously concluded that Claims 1, 5, and 9 of the ’713 Patent failed to recite
  patent-eligible subject matter under 35 U.S.C. § 101. Docket No. 68 at 18. The Court found,
  however, that Defendants had failed to prove patent ineligibility for the remaining claims of the
  ’713 Patent. Id. Defendants have already indicated that they intend to renew their § 101 challenge
  to the dependent claims of the ’713 Patent, particularly given BlackBerry’s agreement on the
  meaning of the term “resumption message.” Despite this, the parties have still sought construction
  the term “predetermined duration of time” in the remaining asserted claims of the ’713 Patent. See
  Docket No. 110 at 4 (both BlackBerry and Defendants agreeing “predetermined duration of time”
  is one of 10 most significant terms for construction).
          At the technology tutorial, it became apparent that the parties’ dispute regarding the term
  “predetermined duration of time” is driven by a dispute over at least one of BlackBerry’s


  12
     Defendants’ argument that BlackBerry, with its proposed construction of this claim term, is trying to “capture the
  count of messaging threads with an unread message” is unclear. Docket No. 146 at 5. The parties will be expected
  to further explain/respond to this assertion at the claim construction hearing.

                                                           26
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 28 of 41 Page ID #:4796



  infringement positions. The accused products include computer programming such that they will
  display a message time stamp if the clock has changed from one minute to the next (or one day to
  the next, in the case of Facebook Defendants) between the time messages are sent. BlackBerry’s
  proposed construction for the phrase “predetermined duration of time,” particularly as modified,
  would seek to cover the clock change based on the notion that the determination to enter a time
  stamp when the clock changes was pre-programmed. Defendants argue that an actual length of
  time must be set in advance before the previous-to-last messaging communication to meet the
  claim language.13
            Despite the Court’s other comments regarding the scope of the term at the technology
  tutorial, the Court is hesitant to issue an advisory opinion on the meaning of the phrase
  “predetermined duration of time” on the current record at this time. The Court takes this position
  particularly because it is not apparent to the Court how either parties’ construction would make a
  difference insofar as the patent eligibility of the remaining asserted dependent claims of the ’713
  Patent.     Indeed, BlackBerry’s proposed construction further confirms the Court’s previous
  determination that there are not meaningful limits on the meaning of the phrase “predetermined
  duration of time” that would support the patent eligibility of Claims 1, 5, and 9. Docket No. 68 at
  16 (finding that BlackBerry’s interpretation of “predetermined duration of time” as a “break” in
  messaging “fails to address embodiments where a ‘break’ between communications is only a
  miniscule amount of time.”); see also id. at 16 (“The language of Claim 1 is broad enough that it
  would cover embodiments that may not actually improve when timestamp information is
  displayed.”).
            The Court declines to construe the term “predetermined duration of time” at this time. To
  the extent Defendants do not soon renew their § 101 motion or the dispute over the meaning of
  this claim term becomes urgently relevant to other issues in this case, the parties are responsible
  for notifying the Court of such and their respective/collective positions as to when and if the Court
  should construe this term.
                    9.   “notification” (’120 Patent, Claims 9, 13, 15, 20, 21, and 24)

     BlackBerry’s Proposed Construction        Facebook Defendants’ Proposed Construction
   Plain and ordinary meaning; alternatively, “an indication providing notice that an event has

  13
    This is the only term where the parties truly “laid their cards on the table,” so to speak, as far as the impact of a
  particular claim construction on dispositive issues in the case such as infringement or invalidity, despite the Court’s
  repeated request for such information as to all the disputed claim terms.

                                                            27
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 29 of 41 Page ID #:4797



   “user alert”                                            occurred”

                                                           Proposed modified construction: “an indication
                                                           providing notice that an electronic message has
                                                           been received. The diminished appearance of a
                                                           silenced new incoming electronic message in an
                                                           inbox is not a notification”


          After meeting and conferring, Facebook Defendants have proposed a new construction for
  the claim term “notification.”14 The parties’ dispute remains substantially the same, in that
  BlackBerry proposes that a notification is a “user alert” and Facebook Defendants suggest that a
  notification is something broader than just user alerts. Facebook Defendants “agree[ ] that the
  mere appearance of a message [in an email inbox] may not be a ‘notification.’” Docket No. 121
  at 1. Facebook Defendants originally suggested by their proposal, however, that almost any
  difference in visual appearance could satisfy this claim language, stating that even certain un-
  bolded messages in an email inbox could still be considered “notifications.” Id. (“an un-bolded
  message would be ‘displayed in the inbox in a different manner than any message thread not
  flagged as silenced.’”). Facebook Defendants’ new claim construction proposal clarifies an
  argument that “the diminished appearance of a silenced new incoming electronic message in an
  inbox is not a notification,” consistent with the plain language of the claims. However, Facebook
  Defendants appear to still suggest by their proposal that the term “notification” should be construed
  to encompass almost any other difference in the visual appearance of a message.
          Claim 24 of the ’120 Patent recites:
              24. A non-transitory computer readable medium comprising processing
              instructions which when executed by a data processor cause the data
              processor to perform a method for silencing notifications for incoming
              electronic messages to a communication system, the method comprising:
                   receiving one or more selected message threads for silencing;
                   in response to receiving the one or more selected message threads,
                           activating one or more flags, each flag in association with a
                           selected message thread of the one or more selected message

  14
     The parties argue that this dispute relates to BlackBerry’s infringement position. Docket No. 117 at 8 (Facebook
  Defendants stating BlackBerry’s proposal is “presumably in an effort to narrow the terms in the hopes of improving
  its infringement positions. The claims require ‘silencing any further notifications,’ and thus, a narrow construction
  of ‘notification’ would in turn narrow what notifications must be silenced. Defendants do not silence any further
  notifications, even if construed as ‘user alert.’”); see also Docket No. 125 (BlackBerry’s Responsive Claim
  Construction Brief, which does not respond to Defendants’ argument about the impact of this term on BlackBerry’s
  infringement position).

                                                           28
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 30 of 41 Page ID #:4798



                         threads, wherein the one or more flags indicate that the associated
                         one or more selected message threads have been silenced;
                 receiving a new incoming electronic message;
                 identifying the new incoming message as associated with the selected
                         one or more message threads;
                 determining that a message thread associated with the new incoming
                         message has been flagged as silenced using the one or more flags;
                 overriding at least one currently-enabled notification setting to prevent
                         a notification pertaining to receipt of the new incoming
                         message from being activated; and
                 displaying the new incoming electronic message in an inbox together
                         with any message thread not flagged as silenced, while silencing
                         any further notifications pertaining to receipt of the new
                         incoming electronic message;
                 wherein the new incoming message thread flagged as silenced is
                         displayed in the inbox in a different manner than any message
                         thread not flagged as silenced.

  ’120 Patent, Claim 24 (emphasis added). Claims 9, 13, 15, 20, and 21 incorporate or separately
  recite similar language about overriding “at least one currently-enabled notification setting to
  prevent a notification” and “silencing any further notifications pertaining to receipt of the new
  incoming electronic message.”
         The parties offer up somewhat amorphous and ambiguous constructions for what the Court
  views as a commonly-used term.         In one portion of its opening claim construction brief,
  BlackBerry states that “notification” in the context of the ’120 Patent “refers to some form of
  visual, auditory, or physical cue to draw a user’s attention to an occurrence that the user would not
  otherwise notice and at the time of the occurrence.” Docket No. 116 at 27. The Court agrees with
  BlackBerry and its expert that this explanation is consistent with the plain meaning of the term
  “notification” as used in the ’120 Patent (and the Court questions why BlackBerry chose to forego
  identifying this language as its alternative proposed construction in favor of “user alert”). See
  ’120 Patent, 1:30-33, 9:26-31, 13:19-22; see also Declaration of Craig Rosenberg (“Rosenberg
  Decl.”), Docket No. 110-2 at ECF264-68, ¶¶ 75-85.
         The patent explains, for instance, that “[n]otifications could include, for example, auditory
  user alerts such as ring tones, visual alerts such as flashing lights or pop-ups and physical alerts
  such as vibrations.” ’120 Patent, 1:30-33. Elsewhere, the ’120 Patent states:
            [o]ther notification settings may indicate that a user only wishes to receive
            auditory notifications for specific types of communications, such as telephony
            communications. In other circumstances, a user may enable a notification

                                                   29
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 31 of 41 Page ID #:4799



             setting which may prevent any auditory notifications from being emitted for
             any type of communication while the setting is enabled. Those of skill in the
             art will recognize that there may be many different types of notification
             settings, including visual alarms (including, for example, pop-up messages,
             blinking lights of one or more colors, frequencies, etc.) and/or physical alarms
             such as vibrators or shakers.

  Id. at 9:20-31. These portions of the specification support the conclusion that a “notification” is
  intended to be a cue to a new message at the time the message is received.
          Facebook Defendants appear to be seeking an interpretation of “notification” that is
  broader than the explanation supra from BlackBerry. For instance, Facebook Defendants seem to
  be seeking a construction of “notification” that is unlimited in time. It is unclear whether, for
  instance, a message that has been sitting in an email inbox that looks visually different from other
  messages in the inbox would be considered a “notification” under Facebook Defendants’ proposal.
  More importantly, under Facebook Defendants’ proposal, would a change to a numeric character
  on a phone application icon, without any other cue to draw attention to it, be considered a
  notification? Under Facebook Defendants’ proposal, would a change in the listed number of
  unread messages in an email inbox, without any other cue to draw attention to it, be considered a
  notification?15    If these examples would fall under Facebook Defendants’ interpretation of
  “notification,” Facebook Defendants have not provided adequate support for such a broad
  interpretation of the term “notification,” particularly when considering the patent intrinsic record.
          After considering the parties’ competing positions, the Court construes the term
  “notification” consistent with its plain and ordinary meaning, which in the context of the ’120
  Patent is “some form of visual, auditory, or physical cue to draw attention to an incoming message
  that would not otherwise have been noticed, at the time of the incoming message.”
                    10. “reducing mod q” (’961 Patent, Claim 23)

     BlackBerry’s Proposed Construction                  Facebook Defendants’ Proposed Construction
   Plain and ordinary meaning                           “computing the remainder of dividing a value by
                                                        q”


          Claim 23 of the ’961 Patent states, inter alia,


  15
    These are not rhetorical questions. Facebook Defendants should be prepared to state their positions on these
  examples at the claim construction hearing.


                                                       30
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 32 of 41 Page ID #:4800



              23. A cryptographic unit configured for generating a key k for use in a
              cryptographic function performed over a group of order q, said cryptographic
              unit . . . comprises:
              an arithmetic processor for:
                   generating a seed value SV from a random number generator;
                   performing a hash function H( ) on said seed value SV to provide an
                            output H(SV);
                   determining whether said output H(SV) is less than said order q prior to
                            reducing mod q . . .

  ’961 Patent, Claim 23 (emphasis added). After further meeting and conferring, the parties “agree
  that the claims of the ’961 Patent permit, but do not actually require, the performance of a ‘reducing
  mod q’ operation.” Docket No. 146 at 5-6. The parties’ remaining dispute relates to whether the
  phrase “reducing mod q” requires the performance of operation(s) that always output a result with
  a reduced value.16
           The parties agree that the phrase “mod q” alone refers to a modulo / modulus operation.
  As counsel for Facebook Defendants explained at the technology tutorial, a modulo operation is
  essentially a division operation where the output is the remainder. Tr. 31:18-20. For example,
  calculating 9 mod 4 would output 1 (because 9 divided by 4 equals 2, remainder 1). A modulo
  operation thus allows for parsing down the value of large numbers into a manageable numeric
  range – performing a “mod 4” operation will always result in an output between 0 and 3, even
  though it can be performed with any number as the dividend. Thus, for the most part, a mod q
  operation will result in an output that is reduced compared to the original input dividend. In certain
  circumstances, however, the input and output will be the same. For instance, 3 mod 4 will output
  3 (because 3 divided by 4 equals 0, remainder 3).
           The parties agree on this. Their primary dispute is over the meaning of the phrase
  “reducing mod q.” BlackBerry’s graphical illustrations at the technology tutorial helped depict
  the parties’ positions:
             Party                Graphical Representation               Explanation
                                          of Position
   BlackBerry                     {reducing _ mod q}       First, perform a mod q operation. Then,
                                                           reduce the output of the mod q
                                                           operation. The resulting output is thus
                                                           always a smaller value than q.


  16
    It is not clear from the parties’ arguments what dispositive issues in the case are impacted by the parties’ dispute,
  but it appears likely that they relate to Defendants’ noninfringement position(s).

                                                            31
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 33 of 41 Page ID #:4801



   Facebook Defendants       {reducing mod q}                Perform a mod q operation. The term
                                                             “reducing” is simply a descriptor for the
                                                             operation itself. Thus, the resulting
                                                             output of a “reducing mod q” operation
                                                             may either be smaller than q or have the
                                                             same value q.

          The specification of the ’961 Patent generally supports Facebook Defendants’ position. In
  one passage of the Background of the Invention section describing the prior art, the ’961 Patent
  specification states:
             The DSS stipulates the manner in which an integer is to be selected for use as
             a private key. A seed value, SV, is generated from a random number generator
             which is then hashed by a SHA−1 hash function to yield a bit string of
             predetermined length, typically 160 bits. The bit string represents an integer
             between 0 and 2160−1. However this integer could be greater than the prime
             q and so the DSS requires the reduction of the integer mod q, i.e.
             k=SHA−1(seed) mod q.

             Accordingly the algorithm for selecting k may be expressed as:

                   if SHA−1(seed)≧q then k←SHA−1(seed)−q
                   else k←SHA−1(seed).
             With this algorithm it is to be expected that more values will lie in the first
             interval than the second and therefore there is a potential bias in the selection
             of k.

             Recent work by Daniel Bleichenbacher suggests that the modular reduction
             to obtain k introduces sufficient bias in to the selection of k that an
             examination of 222 signatures could yield the private key d in 264 steps using
             240 memory units. This suggests that there is a need for the careful selection
             of the ephemeral key k.
  ’961 Patent, 2:38-61 (emphasis added); see also id. at 1:54-62 (describing “prime q” by stating,
  “[t]he DSA domain parameters are preselected. They consist of a prime number p of a
  predetermined length, by way of example 1024 bits; a prime number q of a predetermined bit
  length, by way of example 160 bits, where q divides p−1; a generator α lying between 2 and p−1
  and which satisfies the condition (αqmodp)=1, and; a cryptographic hash function H, such as
  SHA−1.”). In this passage, the patent applicant equates the “reduction of the integer mod q” using
  the phrase “i.e.” to a mod q operation itself.
          Elsewhere, the ’961 Patent also states:
             As shown in FIG. 7, the value of k may be generated by utilizing a low
             Hamming weight integer obtained by combining the output of the random

                                                    32
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 34 of 41 Page ID #:4802



            number generator 26 to facilitate computation of an intermediate public key
            αk. The integer is masked by combination with predetermined precomputed
            value k′ to obtain the requisite Hamming weight for security. Such a
            procedure is disclosed in copending Canadian application 2,217,925. This
            procedure is modified to generate the low Hamming weight integer k as a bit
            string greater than L, for example a 180 bit string. The masking value k′ is
            distributed throughout the 180 bit string and the resultant value reduced
            mod q to obtain a 163 bit value k″. Note that the value αk″ can be efficiently
            computed by combining the precomputed value α with the efficiently
            computable value αk..

  Id. at 5:1-15 (emphasis added). In this passage, the patent applicant also uses the phrase “the
  resultant value reduced mod q to obtain” in a manner more consistent with Facebook Defendants’
  interpretation of “reduced mod q” – the phrase references the mod q operation itself.
         BlackBerry’s responsive claim construction brief generally focuses on a dispute that the
  parties have now resolved: whether computing mod q is a mandatory step of the claims. Docket
  No. 125 at 12. Although BlackBerry’s expert, Rubin, discusses the relevant dispute in his expert
  declaration, almost all of his opinions (except some references to dictionaries for the separate
  meanings of “reducing” and “mod q”) are simply based on an analysis of the patent intrinsic record.
  See Declaration of Aviel Rubin (“Rubin Decl.”), Docket No. 110-2 at ECF293-98 ¶¶49-63.
  Rubin’s rebuttal declaration more directly addresses the issue, but focuses on the concern of an
  output that is greater than the input, as opposed to an output that is equal to the input. See Rebuttal
  Declaration of Aviel Rubin (“Rubin Reb. Decl.”), Docket No. 125-5 ¶ 11 (“because the
  cryptographic function is performed over a group of order q, it cannot use a value for the key that
  is greater than q.”). Rubin does state in one paragraph:
            [t]he “determining step” does not “contemplate” anything with respect to
            whether hypothetically one can construct some modulo operation where the
            output of the modulo operation is equal to the original value against which
            the modulo function is applied. Rather, the claim language, as explicitly
            confirmed in the file history, involves the testing of the hashed seed value to
            determine if it falls within the range of the cryptographic function; if it does
            not, then instead of just reducing the hashed seed value using a modulo
            function to make sure it falls within the appropriate range, as was done in the
            prior art, the ’961 patent claims require that that seed value be rejected.

  Id. ¶ 25. Notably, while the language at the beginning of this paragraph purports to reject Facebook
  Defendants’ interpretation of “reducing mod q,” Rubin goes on to characterize the “determining



                                                    33
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 35 of 41 Page ID #:4803



  step” of the claims as, “instead of just reducing the hashed seed value using a modulo function,”
  rejecting the hash seed function. See id.
           The rebuttal evidence submitted by Facebook Defendants is also persuasive. Specifically,
  Facebook Defendants submit the declaration of their expert, Katz,17 who in turn describes a treatise
  titled “Applied Cryptography: Protocols, Algorithms, and Source Code in C” by Bruce Schneier
  (2d ed. 1996). See Rebuttal Declaration of Jonathan Katz (“Katz Reb. Decl.”), Docket No. 122-2
  ¶ 21; see also id. at Ex. B at ECF45. The treatise states, “[t]he operation a mod n denotes the
  residue of a, such that the residue is some integer from 0 to n – 1. This operation is modular
  reduction.” Id. (emphasis in original). After weighing and considering the extrinsic evidence,
  including the evidence described herein, the Court finds that it more strongly supports the
  conclusion consistent with the patent intrinsic record18 that “reducing mod q” refers to the modulo
  q operation itself, not a modulo q operation plus an additional reduction of the output.
           The term “reducing mod q” is construed as “computing the remainder of dividing a value
  by q.”

                    11. “determin[e] / [ing] at least one action spot within a predetermined distance
                        from the current location of the mobile device” (’327 Patent, Claims 1 and 13;
                        ’084 Patent, Claims 1 and 9)

     BlackBerry’s Proposed Construction                               Snap’s Proposed Construction
   Plain and ordinary meaning                               “determine / determining each action spot within
                                                            a specific distance from the current location of
                                                            the [first] mobile device, the specific distance
                                                            being set prior to this determining step”


           The parties have two, maybe three, disputes regarding the meaning of the claim term
  “determin[e] / [ing] at least one action spot within a predetermined distance from the current
  location of the mobile device.” First, the parties dispute whether the phrase requires identification
  and/or determination of each, i.e. all, action spots within a predetermined distance. Second, the




  17
     BlackBerry has moved to strike Katz’s rebuttal declaration as untimely disclosed. Docket No. 134. After
  considering the parties’ positions, and particularly after considering the technical complexity of this claim term, the
  Court would in its discretion DENY BlackBerry’s motion.
  18
     BlackBerry and its expert also raise arguments about statements in the patent prosecution history. Having
  considered the cited portions of the patent prosecution history, the Court finds they do not shed light on this dispute
  or unequivocally support BlackBerry’s proposed interpretation for this claim term.

                                                            34
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 36 of 41 Page ID #:4804



  parties dispute whether “predetermined distance” requires a “specific distance.” Third, the parties
  may or may not dispute when the claimed “predetermined distance” must be set.
         Claim 1 of the ’327 Patent requires a processor configured to “determine at least one action
  spot within a predetermined distance from the current location of the mobile device, the at least
  one action spot corresponding to a location where at least one other mobile device has engaged in
  documenting action within a predetermined period of time.” The other relevant asserted claims
  have similar limitations. ’327 Patent, Claim 13 (“determining at least one action spot within a
  predetermined distance from the current location of the mobile device, the at least one action spot
  corresponding to a location where at least one other mobile device has engaged in documenting
  action within a predetermined period of time”); ’084 Patent, Claim 1 (substantially similar to Claim
  1 of the ’327 Patent), Claim 9 (same as Claim 1 of the ’084 Patent).
         Taking each of the parties’ three disputes in turn, the plain language of the claims does not
  support Snap’s argument that all action spots within a predetermined distance must be determined.
  The claims simply require “determining at least one” action spot. As Snap recognizes, the Federal
  Circuit has held in another context that “[a]t least one means there could be only one or more than
  one.” Z4 Techs., Inc. v. Microsoft Corp., 507 F.3d 1340, 1349 (Fed. Cir. 2007). The plain language
  of the claim itself supports a similar outcome in this case. Despite this, Snap argues that “the
  patents only describe how to determine all action spots within the predetermined distance.” Snap
  Case, Docket No. 97. Snap provides no evidentiary support in its brief for this assertion about the
  patent disclosure.   Snap then relies on this unsupported statement to argue that adopting
  BlackBerry’s proposed construction for the phrase “at least one action spot” would render the
  relevant claims invalid under 35 U.S.C. § 112 ¶ 1 for lack of written description. But only in
  certain limited circumstances does a claim construction analysis consider whether a particular
  construction would ultimately result in a determination that a claim is invalid. Specifically, “unless
  the court concludes, after applying all the available tools of claim construction, that the claim is
  still ambiguous, the axiom regarding the construction to preserve the validity of the claim does not
  apply.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 911 (Fed. Cir. 2004). Indeed, the
  Federal Circuit “certainly [has] not endorsed a regime in which validity analysis is a regular
  component of claim construction.” Phillips, 415 F.3d at 1327. Snap has not provided any other
  legal or evidentiary basis to support its argument to limit the meaning of this claim phrase, and
  Snap’s proposal to do so is rejected.

                                                   35
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 37 of 41 Page ID #:4805



             Regarding whether a “predetermined distance” requires a specific distance, Snap identifies
  a portion of the patent specification listing off various distances that would be considered
  predetermined distances: “[t]he predetermined distance can be within five blocks, ten blocks, ten
  yards, one hundred yard, one hundred feet, thirty feet, ten meters, fifteen meters, five miles, ten
  miles, twelve miles, twenty miles, or any other distance from the current location 302 of the mobile
  device 100.” ’327 Patent, 8:23-28; see Snap Case, Docket No. 97 at 2. Snap’s argument that this
  solitary portion of the specification should be relied on to limit the plain meaning of the claim term
  “predetermined distance” to require a “specific distance” is not persuasive. Indeed, Snap’s cited
  passage uses the permissive phrase “[t]he predetermined distance can be . . .” See ’327 Patent,
  8:23-28. “There are no magic words that must be used, but to deviate from the plain and ordinary
  meaning of a claim term to one of skill in the art, the patentee must, with some language, indicate
  a clear intent to do so in the patent. And there is no such language here.” See Hill-Rom Servs., Inc.
  v. Stryker Corp., 755 F.3d 1367, 1373 (Fed. Cir. 2014). Snap’s second argument for limiting the
  meaning of this claim term is rejected.
             It is not clear whether BlackBerry disputes Snap’s assertion that the claimed predetermined
  distance must be set before action spots are determined. Although Snap raised this dispute as a
  concern in its opening claim construction brief (Snap Case, Docket No. 97 at 2), BlackBerry’s
  responsive brief does not reference it (Docket No. 125 at 13 (stating “[t]here are two disputes for
  this term”)).      The claim phrase is “determin[e] / [ing] at least one action spot within a
  predetermined distance from the current location of the mobile device.” The Court agrees that the
  plain language of the claim requires that the predetermined distance be set before the at least one
  action spot is determined.
             After considering the disputes presented by the parties, the Court finds that no construction
  is necessary for the term “predetermined distance.” Particularly for this term, the Court notes that
  the parties’ positions regarding dispositive issues in the case such as infringement and/or invalidity
  have not been well-explained, and the Court reserves the right to revisit the appropriate
  construction for this term once the parties’ competing positions on dispositive issues become
  clearer.
                    12. “activity level” (’327 Patent, Claims 1, 2, 13, and 15; ’084 Patent, Claim 1)

     BlackBerry’s Proposed Construction                       Snap’s Proposed Construction
   “measure of the actions taken by one or            “the number of actions where the [second] mobile

                                                      36
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 38 of 41 Page ID #:4806



   more mobile devices”                                 device is being used to observe and make note of
                                                        a location or event currently occurring at the
   Proposed modified construction: “level of            location of the [second] mobile device”
   the actions taken by one or more mobile
   devices”                                             Proposed modified construction: “[a] number of
                                                        documenting actions by one or more [other /
                                                        second] mobile devices”


          After further meeting and conferring, the parties have narrowed their dispute regarding the
  meaning of the term “activity level” to one, maybe two, issues. 19 The parties’ primary dispute
  relates to whether an “activity level” requires a tabulation of the number of (documenting) actions
  taken by other mobile devices or should more generally be understood as a “level.”
          Claim 1 of the ’327 Patent requires a processor to determine there is “at least one action
  spot” within a predetermined distance from a mobile device; “signify the at least one action spot
  on the graphical user interface; and provide an indication of activity level at the at least one action
  spot.” ’327 Patent, Claim 1. Claim 2 of the ’327 Patent states, “[t]he mobile device as recited in
  claim 1, wherein the indication of activity level includes coloring a graphical item associated with
  the at least one action spot in accordance with a range of activity occurring at the at least one action
  spot.” Id. at Claim 2. Similar to Claim 2, independent Claim 13 focuses on the graphical
  representation of the activity level, requiring “marking the graphical item [signifying an action
  spot] according to an activity level.” Id. at Claim 13.
          Claim 1 of the ’084 Patent elaborates further by stating that a server must “transmit to the
  first mobile device, an indication of an activity level at the at least one action spot, wherein the
  activity level is based upon at least one of a number of images captured, a number of videos
  captured, and a number of messages transmitted.” ’084 Patent, Claim 1.
          Certainly, each of the relevant claims is phrased to require that, even if one were to assume
  that the activity level itself must be a number, the graphical representation of the activity level
  need not be. As explained, each of the claims refers to “an indication of an activity level” or
  marking a graphical item “according to an activity level.” See also ’327 Patent at 10:8-21 (“The
  graphical item associated with the action spot 406 can be orange to indicate that the action spot
  406 has the second most activity. The graphical item associated with the actions items 404 and


  19
    BlackBerry speculates that Snap’s argument regarding this claim term is based on a noninfringement position.
  Docket No. 116 at 36.

                                                       37
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 39 of 41 Page ID #:4807



  402 can be yellow to indicate that the activity level of action items 404 and 402 is less than that at
  the action spot 406 . . . . One of ordinary skill in the art will understand that at least one of a color
  scheme, graphical-item-sizing scheme, activity icon scheme, or a combination of at least two of a
  color scheme, graphical-item-sizing scheme, and activity icon scheme can be associated with a
  range of activity levels.”).
          Setting aside the fact that the plain language of the claims does not require the graphical
  display of an activity level as a number, the Court also finds that there is no basis in the
  specification to conclude that the term “activity level” itself must always be based simply on a
  “number” of actions. In particular, the ’327 Patent describes a situation where an action spot 410
  “is a video camera.” ’327 Patent, 9:37-38. The ’327 Patent states,
             T[t]he larger size of the graphical item associated with action spot 410 can
             indicate that the level of video camera activity occurring at action spot 410 is
             higher than the level of activity occurring at action spots 402, 404, 406, and
             408. The level of activity can be determined by the size of the data packets
             associated with transmitting or posting the video recording, the length of the
             video recording, the number mobile devices capturing video, the number of
             video recordings being posted on a virtual posting forum, or any other
             calculation or method of determining the level of video recording activity.

  Id. at 9:47-57; see also id. at 7:26-44 (activity level measured by server based on size or number
  of data packet transmissions). Snap’s proposed claim construction would potentially omit these
  disclosed embodiments from the specification.
          Snap argues that its proposed construction is dictated by the prosecution history of the ’084
  Patent. Snap Case, Docket No. 100 at 2; see also Response to Non-Final Office Action, App. No.
  13/648,167, Snap Case, Docket No. 97-2. The Court first notes that the applicant’s remarks in its
  office action response are specific to a limitation in Claim 1 of the ’084 Patent that is not in the
  asserted claims of the ’327 Patent. Moreover, the applicant’s statements merely repeated the
  proposed claim language:
             Saavedra [a prior art reference] does not, however, describe providing an
             indication of the quantity of such actions. Thus, Saavedra does not
             disclose, teach or suggest transmitting “an indication of an activity level at
             the at least one action spot, wherein the activity level is based upon at least
             one of a number of images captured, a number of videos captured, and a
             number of messages transmitted,” as recited in amended independent claim
             1.

  Id. at ECF9 (bold emphasis in original, underline emphasis added). The Court finds that the

                                                     38
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 40 of 41 Page ID #:4808



  applicant did not clearly and unequivocally disclaim the scope of the term “activity level” through
  this statement.
          The only other relevant difference between the parties’ competing modified proposals is
  that BlackBerry would construe the term activity level as a measure of “actions” and Snap would
  construe the term activity level as a number of “documenting actions.” The word “documenting”
  was not in Snap’s original claim construction proposal for this term, and the Court is not persuaded
  based on its review of the record that it is necessary to include the word in a construction of the
  term. Although the relevant asserted claims specifically reference action spots corresponding to
  “documenting action[s],” that requirement is clear from the plain face of the claim language itself.
  See, e.g., ’327 Patent, Claims 1, 13; ’084 Patent, Claim 1. The Court further notes that the parties’
  agreed claim construction for the term “action spot” does not include the phrase “documenting
  actions.”
          Although the Court is not particularly persuaded that construction of this claim phrase is
  necessary to aid a jury, based on the parties’ agreed clarification that the activity level refers to the
  actions of one or more mobile devices, the Court construes the term “activity level” generally
  consistent with BlackBerry’s proposal as “level of actions taken by one or more other mobile
  devices.”
  V.      Conclusion
          The Court would DENY BlackBerry’s Motion to Strike (Docket No. 134).
          For the reasons stated, the Court would construe the disputed terms as follows:

                Term                    Asserted Claim(s),                Court’s Construction
                                        Asserted Patent(s)
   “proxy content server”             ’351 Patent, Claims 1,     No construction
                                      9, 14, and 21

   “content information”              ’351 Patent, Claims 1      “information, other than advertising
                                      and 14;                    information and meta tags, which is
                                      ’929 Patent, Claims 1,     capable of being displayed for
                                      2, 9, and 10               viewing”

   “meta tag for one or more      ’929 Patent, Claims 1,         No construction
   advertisements to be displayed 2, 9, and 10
   with the content information”

   **                                 ’929 Patent, Claim 1       Invalid for failing to satisfy 35 U.S.C.
                                                                 § 112, ¶ 4

                                                     39
Case 2:18-cv-01844-GW-KS Document 152 Filed 04/01/19 Page 41 of 41 Page ID #:4809




   “wireless communication         ’634 Patent, Claims 1    No construction
   device”                         and 7

   “messaging correspondent”       ’634 Patent, Claims 1    “distinct sender of an electronic
                                   and 7                    message”

   “a numeric character          ’634 Patent, Claims 1      “a numeric character representing the
   representing a count of the   and 7                      number of different messaging
   plurality of different                                   correspondents for one or more of the
   messaging correspondents for                             plurality of electronic messages that
   which one or more of the                                 have been received and remain unread”
   electronic messages have been
   received and remain unread”

   “predetermined duration of      ’713 Patent, Claims 2,   Construction, if any, deferred
   time”                           4, 6, and 8

   “notification”                  ’120 Patent, Claims 9,   “some form of visual, auditory, or
                                   13, 15, 20, 21, and 24   physical cue to draw attention to an
                                                            incoming message that would not
                                                            otherwise have been noticed, at the
                                                            time of the incoming message”

   “reducing mod q”                ’961 Patent, Claim 23    “computing the remainder of dividing a
                                                            value by q”

   “determin[e] / [ing] at least   ’327 Patent, Claims 1    No construction
   one action spot within a        and 13;
   predetermined distance from     ’084 Patent, Claims 1
   the current location of the     and 9
   mobile device”

   “activity level”                ’327 Patent, Claims 1,   “level of actions taken by one or more
                                   2, 13, and 15;           other mobile devices”
                                   ’084 Patent, Claim 1




                                                40
